United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3854
                                    ___________

United States of America,               *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Sandra Boss,                           *
                                       *
            Defendant - Appellant.     *
                                  ___________

                              Submitted: May 16, 2007
                                  Filed:June 26, 2007
                                  ____________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                          ____________

MURPHY, Circuit Judge.

      Sandra Boss sold 0.41 grams of heroin to a confidential informant in October
2004 and was subsequently charged with two counts of distributing heroin within
1,000 feet of a school, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 860,
and one count of conspiring to distribute heroin, in violation of 21 U.S.C. § 846. She
pled guilty to the two distribution counts, and the district court1 sentenced her to 27
months on each count to run concurrently. Boss appeals her sentence. We affirm.



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       Boss's base offense level under the advisory sentencing guidelines was 12. The
district court applied a two level enhancement for the protected location and a two
level reduction for acceptance of responsibility. With a total offense level of 12 and
criminal history V, her advisory guideline range was 27 to 33 months, which she did
not challenge.

       At her sentencing hearing, Boss requested a downward departure from the
guidelines on the basis that category V overrepresented the seriousness of her past
offenses and the likelihood she would reoffend. Since her criminal history reflected
her past drug use and she no longer used drugs, she would not reoffend she claimed.
The United States argued that a downward departure was not warranted because Boss
was only one point away from category VI and because postoffense rehabilitation is
not a proper basis for a downward departure. The district court declined to depart
downward because it found that category V did not overrepresent the seriousness of
her criminal history, which included convictions for theft, assault, and forgery in
addition to several felony drug offenses. The court acknowledged her postoffense
lifestyle changes but said they would be considered in deciding the appropriate point
for her within the guideline range.

      Boss also argued for a downward variance from the guideline range under 18
U.S.C. § 3553(a) in light of the small amount of heroin involved in the crimes and her
postoffense lifestyle changes. She argued that a downward variance was warranted
because the sales, which took place at her apartment, had nothing to do with the
nearby school. She also pointed out that for both sales to the confidential informant
she had to call her supplier to get some drugs and then sold user amounts totaling less
than half a gram. She also took the initiative to get rehabilitation and enrolled in
college coursework. The United States argued that all of her characteristics could be
accommodated by a sentence within the advisory guideline range.

      The court declined to vary downward, stating that the two level reduction for
acceptance of responsibility had adequately accounted for Boss's voluntary


                                         -2-
termination of drug use and enrollment in college coursework. The court concluded
that her 12 criminal history points, which put her at the top of category V, the small
drug quantity involved in her offenses, and the facts that she had meanwhile quit using
heroin and enrolled in college coursework warranted concurrent sentences of 27
months, the low point in the applicable guideline range.

       On appeal Boss argues that the sentence is unreasonable. We review a sentence
for reasonableness in light of the § 3553(a) factors, United States v. Booker, 543 U.S.
220, 260 (2005), applying an abuse of discretion standard. See United States v. Ture,
450 F.3d 352, 356 (8th Cir. 2006). The district court abuses its discretion if it fails to
consider a relevant factor that should have received significant weight, gives
significant weight to an improper or irrelevant factor, or considers only the
appropriate factors but commits a clear error of judgment in weighing those factors.
E.g., United States v. Long Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005).

       In sentencing Boss to 27 months, the district court considered all of the §
3553(a) factors, including the nature and circumstances of the offense and the history
and characteristics of the defendant, see § 3553(a)(1), the kinds of sentences available,
see § 3553(a)(3), the advisory guideline sentencing range, see § 3553(a)(4), and the
need to avoid unwarranted sentence disparities among defendants with similar records
found guilty of similar conduct, see § 3553(a)(6). The sentence accounted for the low
drug quantity involved, high criminal history points for category V and postoffense
rehabilitation including voluntary termination of drug use and enrollment in college
coursework. Given that the district court did not consider any impermissible factors
and gave weight to all of the relevant factors, we conclude after carefully reviewing
the record that the court's decision to sentence Boss to 27 months imprisonment was
a reasonable application of the § 3553(a) factors. See United States v. Shan Wei Yu,
484 F.3d 979, 988 (8th Cir. 2007).

      Accordingly, we affirm the judgment of the district court.
                    ________________________________


                                           -3-